        Case 2:20-cv-00308-SAB   ECF No. 19     filed 03/10/21   PageID.355 Page 1 of 2



 1                                                                         FILED IN THE
                                                                       U.S. DISTRICT COURT
 2                                                               EASTERN DISTRICT OF WASHINGTON



 3                                                                Mar 10, 2021
                                                                      SEAN F. MCAVOY, CLERK
 4
 5                          UNITED STATES DISTRICT COURT
 6                      EASTERN DISTRICT OF WASHINGTON
 7
 8 LOUIS REEDY and DENEAN REEDY, a
 9 husband and wife,                                No. 2:20-CV-00308-SAB
10               Plaintiffs,
11               v.                                 ORDER DISMISSING CASE
12 STATE FARM FIRE & CASUALTY
13 COMPANY, an Illinois corporation doing
14 business in the State of Washington,
15               Defendant.
16
17         Before the Court is the parties’ Stipulated Motion for Dismissal Pursuant to
18 Fed. R. Civ. P. 41(a)(2), ECF No. 18. The parties stipulate and request the Court
19 dismiss this matter with prejudice and without awarding either party attorney’s fees
20 or costs. Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii) and the joint wishes of the
21 parties, the Court finds good cause to accept the stipulation, enter it into the record,
22 and dismiss this case.
23 //
24 //
25 //
26 //
27 //
28 //

     ORDER DISMISSING CASE # 1
      Case 2:20-cv-00308-SAB     ECF No. 19    filed 03/10/21   PageID.356 Page 2 of 2



 1        Accordingly, IT IS HEREBY ORDERED:
 2        1.     The parties’ Stipulated Motion for Dismissal Pursuant to Fed. R. Civ.
 3 P. 41(a)(2), ECF No. 18, is accepted and entered into the record.
 4        2.     This matter is DISMISSED with prejudice and without attorney’s
 5 fees or costs to any party.
 6        IT IS SO ORDERED. The District Court Executive is hereby directed to
 7 file this Order, provide copies to counsel, and close the file.
 8        DATED this 10th day of March 2021.
 9
10
11
12
13
                                                Stanley A. Bastian
14
                                            United States District Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER DISMISSING CASE # 2
